IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania Department of Health,   :
                       Petitioner    :
                                     :
                v.                   :   1066 C.D. 2021
                                     :
Ed Mahon and Spotlight PA (Office of :
Open Records),                       :
                       Respondents :


                                 ORDER

      AND NOW, this 18th day of October, 2022, it is ordered that the above-
captioned Memorandum Opinion, filed August 19, 2022, shall be designated
OPINION and shall be REPORTED.



                                           ______ ______________________
                                           Bonnie Brigance Leadbetter,
                                           President Judge Emerita